Citation Nr: 0931889	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating higher than 50 percent for service-
connected posttraumatic stress disorder (PTSD) with 
depression.


REPRESENTATION

Appellant represented by:	Vaughn R. Simms, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to 
December 1983 and from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the Veteran's claim for an increased 
rating for PTSD with depression, currently rated as 50 
percent disabling.   

The Veteran presented testimony at a personal hearing at the 
RO in November 2006 before a Decision Review Officer.  A copy 
of the hearing transcript was attached to the claims file.

The Veteran wrote in January and June 2007 that he wished to 
withdraw his request for a hearing before a member of the 
Board.  Regulations provide that a veteran may withdraw a 
hearing request at any time before the date of the hearing.  
See 38 C.F.R. § 20.704(e) (2008).


FINDING OF FACT

The competent and probative evidence preponderates against a 
finding that the symptoms and manifestations of the Veteran's 
service-connected psychiatric disorder result in occupational 
and social impairment with deficiencies in most areas or in 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for PTSD 
with depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in July 2005, March 2006, 
April 2006, and October 2008; a rating decision in August 
2005; and a statement of the case in November 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In October 2008 and November 2008 the Veteran 
indicated that he had no other information or evidence to 
give to VA to support his appeal.  Evidence submitted in 
November 2008 were duplicates of evidence previously 
submitted and considered by the RO prior to the issuance of a 
November 2008 SSOC.  VA has also obtained medical 
examinations in relation to this claim.  Although the Veteran 
has claimed that the VA examiner in September 2008 was 
prejudiced and biased and requested a new examination, the 
Board finds that no further medical examination or a medical 
opinion is necessary to decide the claim.  The Veteran 
complained about the VA examiner's comments regarding a 
private medical opinion.  However, while the VA examiner's 
comments regarding a private medical opinion are considered, 
the Board also evaluates the probative value of the private 
medical opinion.  The VA examiner reviewed the entire claims 
folder to include service medical records and private and VA 
outpatient treatment records and conducted a thorough 
examination of the Veteran.  The examination report contains 
clinical findings shown on examination.  It appears that the 
VA examiner's opinion was based on review of the claims file 
and sound medical judgment.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

This appeal arises from the Veteran's dissatisfaction with a 
50 percent rating for PTSD with depression.  He claims that 
the current rating does not adequately reflect the severity 
of his condition.  He contends that his PTSD has worsened and 
his medication has increased.  He also takes medication for 
an inability to sleep due to PTSD.  He claims that he was 
recently divorced because of his PTSD.  He also was using a 
lot of sick leave at work because of his PTSD.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated using the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130 (2008).  A 50 percent disability evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, DC 9411 (2008).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411 (2008).

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness.  GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  GAF scores in the range of 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  GAF scores in 
the range of 41 to 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores in the range of 31 to 40 
contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work.).  Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric Association (4th ed. 
1994) (DSM-IV); 38 C.F.R. §§ 4.125(a), 4.130 (2008); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).

A Board decision in March 2000 granted service connection for 
PTSD.  An August 2000 rating decision implemented the Board's 
decision and granted service connection for PTSD with 
depression evaluated as 30 percent effective in September 
1994.  At a VA examination in May 2000 the Veteran was 
diagnosed with PTSD with depression, moderate, with a 
functioning level of 55.  The 30 percent rating was continued 
in a November 2002 rating decision after review of outpatient 
treatment records and report of an October 2002 VA PTSD 
examination.  A February 2004 rating decision increased the 
evaluation to 50 percent effective in October 2003 based on 
outpatient treatment records and the report of a January 2004 
VA PTSD examination.  

VA outpatient treatment records show that the Veteran 
regularly was seen for scheduled mental health outpatient 
clinic follow-up visits.  

In August 2004, the Veteran stated he was getting better, but 
with no significant changes in target symptoms, increase in 
psychosocial stressors.  He related getting sad and depressed 
for a few days but did not last for extended periods of time.  
He reported usual stressors from his job and family life.  He 
reported getting adequate sleep and rest.  He voiced no 
problems or complaint.  The impression was depressive 
disorder by history, PTSD; currently stable, without target 
symptoms.  A GAF score of 60 was assigned.  

In January 2005, the Veteran was described as in good 
spirits.  He related minimal improvement in target symptoms.  
He stated his mood was less depressed and he was functioning 
better since last seen in the clinic.  He was functioning 
adequately on his job and was able to tolerate most 
situations he encountered in the community without much 
difficulty.  He reported no sleep or appetite disturbance.  
The impression was depressive disorder via history; 
improvement in target symptoms, stressors unchanged.  A GAF 
score of 60 was assigned.  

In April 2005, the Veteran related improvement in functioning 
and target symptoms since last in the clinic but not much 
change in his stressors.  He described not being sad or 
depressed but worried excessively and felt guilty on occasion 
about his marriage failing.  He understood that it was not 
because of him, but that did not make him feel any better.  
He related that he got adequate sleep or rest with medication 
but did not take it daily.  He was without problems or 
complaints.  The impression was history of depressive 
disorder, improvement in symptoms, stressors were unchanged, 
stable.  A GAF of 62 was assigned.  

When seen in late August 2005, the Veteran related he had 
been about the same, with no change in target symptom, but 
continued dealing with stressors.  He related absence of 
sad/depressed feelings, no anxiety attacks, irritability, or 
anhedonia agitation reported.  He related functioning on his 
job was somewhat better, with decrease in stressors.  He 
related efficacy from the current medication.  He described 
getting adequate sleep or rest and was taking sleep 
medication about three days per week.  The impression was 
history of depressive disorder and insomnia; target symptoms 
stable and an increase in psychosocial stressors.  A GAF of 
62 was assigned.  

At a regularly scheduled follow-up visit in April 2006, the 
Veteran described his functioning as good absent of target 
symptoms.  There was some improvement in psychosocial 
stressors.  The Veteran described absence of sad or depressed 
feelings, excessive worry, anhedonia, irritability, agitation 
or problems with sleep.  He denied suicidal or homicidal 
ideations, plan or intent.  The Veteran related he was 
functioning well at work, although working under stressful 
situations at times.  He described interaction with family 
and others in the community as appropriate and not 
experiencing any difficulties.  He related that he got 
adequate sleep or rest with the medication, but did not take 
it daily.  He had no problems or complaint at the visit.  The 
impression was depressive disorder and history of PTSD; 
stable, functioning at baseline.  A GAF score of 65 was 
assigned.  

At a regularly scheduled follow-up visit in October 2006, the 
Veteran related he had been about the same, with no change in 
target symptoms, but continued dealing with stressors.  He 
related absence of sad/depressed feelings, no anxiety 
attacks, irritability, or anhedonia agitation reported.  He 
related no problems with functioning on the job, with 
decrease in stressors.  He related efficacy from the current 
medication.  He described getting adequate sleep or rest and 
was taking sleep medication about three days per week.  On 
examination his appearance, speech, mood, affect and 
orientation were within normal limits.  He was not delirious, 
suicidal or homicidal and had no hallucinations.  The 
impression was history of depressive disorder, PTSD and 
insomnia; stable, functioning at baseline.  A GAF of 65 was 
assigned.  

At the above noted medical appointments, the Veteran was 
alert, oriented to all spheres, neatly or appropriately 
dressed and groomed.  On mental status examination (results 
not shown for an April 2006 appointment) his appearance, 
speech, mood, affect and orientation were within normal 
limits.  He was not delirious, suicidal or homicidal and had 
no hallucinations.  At appointments in April 2005, August 
2005, April 2006 and October 2006, the Veteran's thoughts 
were goal oriented, logical and coherent.  His mood was 
euthymic with congruent affect.  His impulse control was 
fair.  Insight and judgment were adequate.  His speech was 
productive with normal content and at regular rate and 
rhythm.  His behavior during the sessions was calm and 
cooperative.  

At a VA examination in August 2005, the examiner reviewed the 
claims file and interviewed the Veteran.  The Veteran felt 
under a high level of stress from multiple sources, but 
especially stress associated with an unexpected and unwanted 
divorce.  His wife had told him of an interest in another man 
over the last two years.  He also felt under pressure at work 
because of all the paperwork.  The Veteran complained that he 
was not able to sleep and had lots of dreams, not all related 
to service.  He had intrusive thoughts all the time that 
included memories of scud missiles.  He was employed in the 
military police and not actively in combat.  He liked to 
think in isolation and away from other people.  He felt he 
needed to get away from people to control his anger.  He 
complained of depression and firmly denied suicide.  He had a 
friend who occasionally came by to talk.  

On VA examination in August 2005 the Veteran was 
appropriately dressed with no indications of neglect of 
personal care.  He was alert with a clear sensorium, fully 
oriented and rational.  His speech was relevant, fluent and 
well focused.  His mood was agitated and irritable.  Affect 
was mildly constricted.  He was able to show feelings of 
sociability.  He gave no evidence of significant problems 
with memory and concentration but both were likely at least 
mildly impaired by the degree of the emotional disturbance.  
His insight was adequate and judgment was functional.  The 
examiner opined that the examination showed a lot of 
agitation and rumination associated with the stress of the 
unexpected and unwanted divorce which was more or less normal 
for the situation.  The Veteran continued to have serious 
problems of PTSD but was continuing to function at his work.  
He had become more isolated socially to control his anger.  A 
GAF score of 52 was assigned based on sleep disturbance, 
irritability, social isolation for control of anger and an 
agitated mood.  

A private psychologist wrote in October 2006 that he had seen 
the Veteran on three occasions, April, May and July 2006.  
The diagnoses were major depressive disorder, recurrent, 
severe; dysthymic disorder (situational depression); 
generalized anxiety disorder (severe) and PTSD (moderate) 
with level of impairment in functioning with symptoms 
severity rating of severe.  His GAF at that time was 35 with 
the highest GAF in the past year of 35.  Session notes show 
the Veteran was seen in April 2006 for a psychotherapy 
session and psychological testing.  He appeared anxious, 
depressed and traumatized from activities in the Persian 
Gulf.  In May 2006 the results of testing were discussed.  
Moderate levels of impairment in functioning and severity 
symptom rating were indicated on the PTSD scale.  In July 
2006 the Veteran was still depressed, anxious, schizoid, and 
dependent.  He was still bothered by PTSD sequelae, i.e., 
unwanted, intrusive thoughts and feelings, avoidant of real 
or even imagined reminders of the combat issues.  Slight 
improvement was noted overall but he still had many problems.  
When seen in October 2006, the Veteran gave a medical history 
of suffering from sequelae of a PTSD from active military 
duty in the Persian Gulf.  He and his wife also experienced 
much marital difficulty after his return from the Persian 
Gulf.  He continued to work but had missed as many as two 
hundred "days" working (probably an error, as the Veteran 
refers to 200 hours).  The Veteran maintained he had 
flashbacks regularly involving killing of both adult 
civilians and even children.

The Veteran testified in November 2006 as to his PTSD 
symptoms, medication and the effect on his marriage and daily 
activities.  He testified that he had missed more than 200 
hours from work due to his PTSD in the last two years.  Leave 
records were submitted by the Veteran.  

VA outpatient treatment records from January 2007 to October 
2008 show when the Veteran was seen by a staff physician in 
April 2007, October 2007, and May 2008, the record reflects 
the Veteran's depression was well-controlled with medication 
and his anxiety was alleviated with medication.  

In January 2008, the Veteran was seen in a VA mental health 
clinic for a scheduled follow-up visit after having been 
absent from the clinic for more than a year.  He presented 
alert, oriented to all spheres, and appropriately dressed and 
groomed.  He reported his functioning as being about the 
same, few changes in target symptoms, but he continued 
dealing with stressors.  He related absence of sad or 
depressed feelings, no anxiety attacks, irritability, or 
anhedonia agitation reported.  He related no problems with 
functioning on the job, with decrease in stressors.  A 
medication had been started by his primary care provider when 
he was restless and he mainly took it when at home.  His 
thoughts were goal oriented, logical and coherent.  His mood 
was euthymic with congruent affect.  His impulse control was 
fair.  Insight and judgment were adequate.  His speech was 
productive with normal content and at regular rate and 
rhythm.  His behavior during the session was calm and 
cooperative.  He stated he usually did not take medication to 
sleep until on the weekend.  He related occasional nightmares 
from combat experience during the Gulf war, being 
hyper-vigilant and was guarded in crowds.  On examination his 
appearance, speech, mood, affect and orientation were within 
normal limits.  He was not delirious, suicidal or homicidal 
and had no hallucinations.  The impression was history of 
depressive disorder, PTSD and insomnia; stable, functioning 
at baseline.  A GAF of 65 was assigned.  

The Veteran was seen in July 2008 for a regularly scheduled 
mental health clinic visit.  He presented in good spirits, 
appropriately dressed and groomed, alert and well oriented.  
He described his level of functioning as things were about 
the same.  He reported having target symptoms that were not 
being addressed by his current medications.  He reported 
anxiety mostly in the afternoon while at work.  He continued 
having problems with his sleep.  He did not having a lot of 
nightmares but had restless sleep and on occasion did 
remember the nightmare.  His combat experience was discussed 
and disturbing thoughts and memories were explored with the 
Veteran.  On examination his appearance, speech, mood, affect 
and orientation were within normal limits.  He was not 
delirious, suicidal or homicidal and had no hallucinations.  
The impression was complaints of target symptoms although 
compliant on scheduled medications.  The diagnosis was PTSD 
by history.  A GAF of 60 was assigned.  He also had an 
appointment on the same day in July 2008 regarding 
medications.  Anxiety and sleep were his major concerns and 
medications were adjusted.  A GAF of 63 was assigned.

At a regularly scheduled visit in August 2008, the Veteran 
presented in good spirits, appropriately dressed and groomed, 
alert and well oriented.  He reported doing a lot better on 
the new medication with decline in target symptoms and 
stressors unchanged.  Since he started taking a medication at 
bedtime, his nightmares had ceased.  He was pleased with his 
level of functioning.  He reported a decline in irritability 
and intrusive thoughts of his combat experience.  He voiced 
no new problems or complaints.  On examination his 
appearance, speech, affect and orientation were within normal 
limits.  He was not delirious or suicidal and had no 
hallucinations.  The impression was significant improvement 
in target symptoms and functioning reported.  A GAF score of 
65 was assigned.  

A September 2008 letter from the Veteran's private 
psychologist notes the Veteran had been seen in July 2008.  
The private psychologist felt that the diagnostic impression 
presented in October 2006 was still representative of the 
Veteran's condition.  His current GAF was 35 and the highest 
GAF during the past year was 35.  While the Veteran continued 
to work, he had missed over 200 work hours due to sick leave 
since last seen.  His GAF score continued to be 35 as it had 
been for the past two years.  The Veteran reported having 
less than four hours of sleep per night which left him 
feeling listless and without sufficient energy.  He felt 
guilty over being away from his family while in combat which 
changed his overall perspective toward life and resulted in 
his divorce, withdrawal from social activities, religious 
events and large crowds.  The private psychologist felt the 
Veteran would have much difficulty functioning vocationally 
in any work setting scenario.

At a VA examination in September 2008, the Veteran reported 
that he was divorced since his August 2005 VA examination.  
He related that he was divorced after nine years of marriage 
to his second wife because he could not relate well to 
others.  He continued to work at the same place of employment 
where he began in January 1984.  He had been counseled for 
abuse of sick leave.  He reported missing greater than 200 
days of work since his last evaluation.  He got along well 
with his coworkers and when he did not get along with someone 
he would simply avoid the relationship.  He maintained a 
relationship with his son and daughter.  He reported sleeping 
only four hours per night.  

The Veteran showed a letter from his private psychologist 
dated the date of the examination.  He had seen the Veteran 
in July 2008 and felt there was no change since the October 
2006 letter.  The Veteran reported that he had seen the 
private psychologist one other time.  The private 
psychologist diagnosed major depressive disorder recurrent, 
dysthymic disorder, generalized anxiety disorder, and PTSD 
moderate, and level of impairment and functioning with 
symptom-severity rating of severe.  The Veteran also had a 
personality disorder in the range of schizoid personality 
disorder with dependent and passive aggressive traits and 
features.  His highest GAF rating was 35 for the past year.  

Results of the VA mental status examination revealed the 
Veteran was alert and oriented to person, place, and time.  
Speech functions were appropriate for rate, volume, fluency, 
with no evidence of paraphasic errors.  The Veteran reported 
his mood as being intermittently depressed.  However, the 
examiner observed that the Veteran's affect appeared to be 
euthymic.  He reported chronic, passive suicidal ideation 
without plan or intent.  He denied homicidal ideation.  His 
thought processes were goal directed and thought content was 
within normal limits.  His memory functions were intact with 
respect to immediate and remote recall of events and factual 
information.  His insight appeared limited.  His judgment 
appeared to be intact.  He reported maintaining his own 
activities in living independently.  He was appropriately 
dressed and groomed.  His judgment was functional.  

The examiner noted that the Veteran said he had problems 
getting along with others in terms of opening up and 
communicating but he denied having any problems interacting 
with coworkers.  On days he felt tired and down and did not 
sleep well, he would not go to work.  Also, if he did not 
feel like going to work, he did not go.  He reported having 
missed four days of work in the past month.  Earlier he 
reported having missed 200 hours of work over more than a 
year's time.  The examiner felt it was over approximately a 
two year time.  The examiner opined that the Veteran's 
missing of work appeared to be as much willful as it was due 
to his symptomatology.  The private psychologist had 
diagnosed passive-aggressive features with schizoid 
personality.  The personality features could clearly be 
contributing to the Veteran's willingness to go to work when 
he did not feel well.  It could also account for some 
difficulties interacting with others and having a problem 
with being engaged in activities in general.  However, to 
discern that would require the evaluator to resort to mere 
speculation.  The examiner noted that the Veteran appeared to 
be rather well rested for claiming that he only slept four 
hours a night.  The Veteran explained that he had not seen a 
psychologist as he did not need to do so; he felt that he was 
taking care of himself when he did not work.  The examiner 
felt that the private psychologist's statement that the 
Veteran had moderate PTSD with symptom-severity in the severe 
range appeared contradictory.  If the Veteran's symptoms were 
in the severe range, one would expect his level of 
functioning to also be in the severe range; however, the 
private psychologist stated it was in the moderate range.  
Despite the Veteran's claimed severity of symptoms, he was 
only going to treatment approximately every six months.  

The VA examiner opined that based on the private 
psychologist's reporting and the Veteran's presentation, his 
symptoms appeared to fall in the moderate range.  There were 
no overt signs of any concentration problems during the 
evaluation.  The diagnosis was PTSD on Axis I.  The GAF was 
55.  

After evaluating the evidence, the Board finds that the 
Veteran's disability picture due to his service-connected 
PTSD with depression does not more nearly approximate the 
criteria required for a 70 percent rating or 100 percent 
rating under DC 9411.  38 C.F.R. § 4.7.  

In correspondence from the Veteran's private psychologist in 
October 2006 and September 2008, a GAF score of 35 was 
assigned.  Although a GAF score of 35 (the mid-range of 
serious symptoms) indicates more severe symptoms, the Board 
places less probative value on these statements.  The private 
psychologist assigned a GAF score of 35; however, he noted in 
October 2006 that moderate levels of impairment in 
functioning and severity symptom rating were indicated on the 
PTSD scale when tested.  In September 2008, the private 
psychologist felt the Veteran would have much difficulty 
functioning vocationally, however, he also noted that the 
Veteran continued to work, although he had used sick leave 
since last seen, date not specified.  Moreover, the evidence 
of record does not show the presence of serious symptoms, 
serious impairment, or some impairment in reality testing or 
communication or major impairment in several areas that a GAF 
score of 35 reflects.  The Veteran has consistently been 
found to be oriented, alert and logical.  He has worked for 
the same employer since 1984.  The clinical findings on VA 
examinations or at regularly scheduled VA outpatient follow-
up appointments do not indicate serious symptoms.  The Board 
places more probative value on the August 2005 VA examiner's 
assigned GAF score of 52 for PTSD and the September 2008 VA 
examiner's assigned GAF score of 55 for PTSD which reflects 
moderate symptoms after a review of the claims folder and VA 
treatment records and a thorough examination of the Veteran.  
Also the GAF scores shown at regularly scheduled VA follow-up 
appointments during the period on appeal were predominantly 
in the range of 61 to 70 which reflects mild symptoms and a 
few at 60 which is the high end of the range of moderate 
symptoms.

The Veteran has claimed that he has used approximately two 
hundred hours of sick leave, although on one or two 
occasions, the evidence shows a statement of two hundred days 
of sick leave, which appears to be in error as the leave 
records submitted do not show sick leave requests for a total 
of two hundred days.  The work leave records submitted by the 
Veteran for a period from October 2004 to October 2006 show 
he took approximately 176 hours of leave related to PTSD or 
22 days over a two year period.  Work leave records for the 
year from October 2003 to October 2004 show the Veteran took 
approximately 65 hours or approximately 8 days which is only 
approximately three days less for a year period.  Earlier 
work leave records show fewer requests for sick leave for 
PTSD.  However, the Board notes that an increase in requests 
for sick leave for PTSD beginning in the fall of 2003 is 
approximately the time the Veteran's rating was increased to 
50 percent.  These records do not indicate that the Veteran's 
psychiatric disorder warrants a rating in excess of 50 
percent.   

The evidence discussed above does not demonstrate that the 
service-connected psychiatric disorder is by itself 
productive of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  Although at the 
September 2008 VA examination the Veteran reported chronic, 
passive suicidal ideation without plan or intent, the other 
VA and private medical records do not show the Veteran 
demonstrated suicidal ideation.  Obsessional rituals 
interfering with activities are not shown.  Illogical, 
obscure, or irrelevant speech was not noted.  His speech was 
consistently described as normal with no evidence of 
disorganized speech.  Spatial disorientation was not shown as 
the Veteran was fully oriented at the VA examinations and in 
VA outpatient treatment records.  The Veteran's judgment was 
described as intact, adequate and functional and he 
consistently had thoughts that were goal oriented, logical 
and coherent.      

Panic attacks were not shown.  The Veteran was depressed; 
however, the evidence does not show it affected his ability 
to function independently, appropriately and effectively.  
Although irritability was shown at the August 2005 VA 
examination, unprovoked irritability with periods of violence 
or other impaired impulse control is not shown.  Neglect of 
personal appearance and hygiene is not shown.  The VA medical 
records consistently show the Veteran was neatly groomed and 
appropriately dressed.  The evidence does not show the 
Veteran had difficulty in adapting to stressful circumstances 
as he had been working at the same place of employment since 
1984.  He reported that he got along with his co-workers.  
Although at the August 2005 VA examination, the Veteran 
described liking to think in isolation and getting away from 
people to control his anger, he also mentioned having a 
friend who visited him to talk.  The examiner also noted that 
the Veteran was able to show feelings of sociability.  He was 
now divorced after nine years of marriage, however, he 
maintained a relationship with his son and daughter.  While 
he may have some difficulty forming effective relationships, 
an inability to do so is not demonstrated in the record.  
Thus, an inability to establish and maintain effective 
relationships is not shown.  Therefore, the Board finds that 
the evidence of record does not reflect psychiatric 
manifestations meeting or approximating the requirements for 
a 70 percent schedular rating.  Equivalent symptoms for an 
evaluation greater than 50 percent have not been shown.  The 
preponderance of the evidence is against a finding that the 
Veteran's service-connected PTSD is productive of social and 
occupational impairment with deficiencies in most areas.  

Furthermore, the Board finds that the Veteran's disability 
picture due to his service-connected psychiatric disorder 
does not more nearly approximate the criteria required for a 
100 percent rating.  38 C.F.R. § 4.7.

The evidence does not show the Veteran had persistent danger 
of hurting himself or others.  As noted above, at the 
September 2008 VA examination the Veteran reported chronic, 
passive suicidal ideation without plan or intent.  However, 
when regularly seen at VA follow-up appointments during the 
time period from August 2004 to September 2008, the Veteran 
consistently denied having suicidal or homicidal ideation.  
Persistent delusions or hallucinations are not shown in the 
evidence of record.  At VA medical appointments the Veteran 
denied having delusions or hallucinations.  Although the 
August 2005 VA examiner felt that the Veteran's memory was at 
least likely mildly impaired by the degree of the emotional 
disturbance, the examiner also noted that the Veteran gave no 
evidence of significant memory problems.  At the September 
2008 VA examination the Veteran's immediate and remote memory 
functions were intact.  There is no evidence that the Veteran 
suffered memory loss for names of close relatives, own 
occupation or his own name.  Evidence shows he was able to 
perform activities of daily living including maintenance of 
minimal personal hygiene.  Disorientation to time or place is 
not shown.  The Veteran was consistently described as 
oriented to time and place.  Symptoms of gross impairment in 
thought processes or communication are not shown.  The 
evidence shows the Veteran's speech was productive with 
normal content.  His thought process was goal oriented, 
logical and coherent.  There was no evidence of inappropriate 
behavior.  Total social impairment is not shown as the 
evidence shows that the Veteran reported getting along with 
his co-workers and he regularly saw his children.  

Therefore, the Board finds that the evidence of record does 
not reflect psychiatric manifestations meeting or 
approximating the requirements for a 100 percent schedular 
rating.  The preponderance of the evidence is against a 
finding that the Veteran's service-connected PTSD with 
depression is productive of total social and occupational 
impairment.    

The Veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his psychiatric impairment.  There is no contention 
or indication that his PTSD to include major depressive 
disorder necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  38 C.F.R. § 3.321(b)(1).  The Board finds that 
to the extent that the Veteran's psychiatric disorder 
interferes with employment by the taking of sick leave, that 
is contemplated in the 50 percent rating already assigned.  
Thus, the Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the preponderance of the evidence is against an 
increased rating for the Veteran's psychiatric disorder.  
Further, staged ratings are not indicated in this case, as 
the manifestations exhibited by the Veteran as presented in 
the evidence submitted in support of his request are 
appropriately evaluated with the current 50 percent rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
preponderance of the evidence is against the assignment of a 
disability rating higher than 50 percent for PTSD with 
depression.  As the preponderance of the evidence is against 
the claim for an increased rating, the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Entitlement to a rating higher than 50 percent for PTSD with 
depression is denied.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


